Exhibit 10.4
AMENDED AND RESTATED LANDFILL GAS SERVICES AGREEMENT
 
THIS AMENDED AND RESTATED LANDFILL GAS SERVICES AGREEMENT is entered into this
17th day of November, 2008, and is by and among RIDGEWOOD GAS SERVICES LLC, a
Delaware limited liability company (“RGS”), and RHODE ISLAND RESOURCE RECOVERY
CORPORATION (“RIRRC”), a Rhode Island corporation, and solely as to Sections 3.2
and 3.3, RHODE ISLAND LFG GENCO, LLC, a Delaware limited liability company
(“RILG”).  RGS and RIRRC may sometimes be referred to herein individually as a
“Party” and collectively as the “Parties.”
 
RECITALS
 
WHEREAS, RIRRC is the owner of a certain landfill, commonly referred to as the
“Central Landfill,” located in the Town of Johnston, County of Providence, State
of Rhode Island (as expanded or otherwise modified from time to time, the
“Landfill”);
 
WHEREAS, the current configuration of the Landfill, including the RIRRC Gas
Collection System, the LKD Gas Collection System and the Condensate Control,
Treatment and Disposal System at the Landfill, are depicted on the Existing Site
Plan, attached hereto as Exhibit A;
 
WHEREAS, pursuant to the Landfill Gas Services Agreement dated as of August 1,
2003 between RGS and RIRRC (the “Existing Gas Services Agreement”), RGS operates
the RIRRC Gas Collection System;
 
WHEREAS, as of December 31, 2007, pursuant to the Termination and Assignment
Agreement dated December 20, 2007 among CGLP, LKD, Ridgewood Providence Power,
RGS and Rhode Island Gas Management LLC, RGS acquired the LKD Gas Collection
System from LKD and the Landfill Gas Services Agreement dated as of August 1,
2003 between CGLP and RGS (“CGLP Services Agreement”), under which RGS had
operated and maintained the LKD Gas Collection System, was terminated;
 
WHEREAS, pursuant to the Amended and Restated Site Lease and Landfill Gas
Delivery Agreement, dated as of the date hereof, (as amended and/or restated
from time to time, the “Site Lease”), RIRRC is granting to RILG, the sole member
in RGS, the right to construct and operate the RILG Facilities at the Landfill
and certain rights with respect to the Landfill Gas produced at the Landfill;
 
WHEREAS, as of the date hereof, RGS and RIRRC are entering into a Purchase and
Sale Agreement (the “Purchase and Sale Agreement”), pursuant to which RGS may
acquire all of RIRRC’s right, title and interest in and to the RIRRC Gas
Collection System and the Condensate Collection System on the Acquisition Date;
and
 
WHEREAS, RIRRC and RGS now desire to enter into this Amended and Restated
Landfill Gas Services Agreement to enable RGS to continue to operate and
maintain the RIRRC Gas Collection System, the Condensate Control, Treatment and
Disposal System and the LKD Gas Collection System so that all gas collection
systems at the Landfill will be operated and maintained by RGS, and RGS desires
to perform such functions, pursuant to the terms and conditions hereof;
 

--------------------------------------------------------------------------------


 
NOW THEREFORE, the Parties agree as follows:
 
ARTICLE I:   TERM/DEFINITIONS
 
 1.1       Term.  This Agreement shall become effective as of the Effective Date
and, unless terminated earlier pursuant to Article XII hereof, shall remain in
full force and effect so long as the Site Lease remains in full force and
effect.  Termination of this Agreement shall not affect the term or termination
of the Site Lease.
 
 1.2  Definitions.  Capitalized terms not otherwise defined herein have the
meanings given to them in the Schedule of Definitions attached hereto.
 
 1.3  Certain Interpretive Matters.  In this Agreement, unless the context
otherwise requires, the singular shall include the plural, the masculine shall
include the feminine and neuter, and vice versa.  The term “includes” or
“including” shall mean “including without limitation.” References to a section,
article, exhibit or schedule shall mean a section, article, exhibit or schedule
of this Agreement unless the context requires otherwise.  All exhibits, annexes,
schedules and other attachments to this Agreement are hereby deemed to be
attached to this Agreement and incorporated herein by reference.  The headings
in this Agreement are included for convenience of reference only and shall not
in any way affect the meaning or interpretation of this Agreement.  The
definitions of agreements, contracts and other documents contained in this
Agreement which describe such agreements, contracts or documents are not
intended to be a complete description of all terms of such agreements, contracts
or documents and shall not in any way affect the interpretation of such
agreements, contracts or documents.  Whenever a representation and warranty is
made in this Agreement “to the knowledge” of a party, the knowledge is the
actual and constructive knowledge of the directors, officers, and management
level personnel of the party.
 
ARTICLE II:   LANDFILL GAS SERVICES
 
 2.1  RGS Operator.  RGS will continue to be the sole and exclusive operator of
the Gas Collection Systems and the CCS for the remaining term hereof, and except
as may be otherwise set forth herein, RGS, as sole and exclusive operator, shall
have complete authority for all operations, maintenance, upgrades and
administration of the Gas Collection Systems and the CCS for the remaining term
hereof.
 
 2.2  Description of the Services.  RGS shall:  (a) operate, maintain and
administer the Gas Collection Systems and the CCS, including the disposal of all
Hazardous Materials, and deliver Landfill Gas and construct additions and
improvements to the Gas Collection Systems, all in accordance with all
applicable Legal Requirements and the terms hereof and to the extent set forth
herein; and (b) perform such other services with respect to the Gas Collection
Systems and the CCS as RGS and RIRRC may agree from time to time (the
“Services”); provided that all services to be performed under this Agreement
shall be performed in a manner consistent with all applicable Legal
Requirements, Good Engineering Practices, and in such a manner that gives the
highest priority to compliance with Permits and Legal Requirements.  Except as
otherwise agreed upon by the Parties pursuant to a flare plan and interim gas
collection system upgrade plan, until the earlier of (i) the Commercial
Operation Date or (ii) the third anniversary of the Decommissioning Date, RGS
shall not be required to take any action, to expend any funds or to incur any
liabilities in excess of those contained in the Operating Plan and Budget.
 
-2-

--------------------------------------------------------------------------------


 
2.3  No Liens.  In connection with the performance of the Services under this
Agreement, RGS shall not, without the prior written consent of RIRRC: (a)
create, or suffer the creation or continued existence of, any Lien based on the
action or inaction of RGS on the Landfill Gas, the Landfill or the Leachate
Control, Treatment and Disposal System, or any interest in or portion of such
Landfill Gas, Landfill or the Leachate Control, Treatment and Disposal System;
or (b) take any action or fail to take any action where such action or failure
would adversely affect RIRRC’s title to the Landfill Gas, the Landfill or the
Leachate Control, Treatment and Disposal System, or, prior to the Acquisition
Date, the Gas Collection Systems and the Condensate Control, Treatment and
Disposal System or any interest therein or portion thereof.  After the
Acquisition Date, RIRRC shall not, without the prior written consent of
RGS:  (a) create, or suffer the creation or continued existence of, any Lien
based on the action or inaction of RIRRC on the Gas Collection Systems or
Condensate Control, Treatment and Disposal System, or any interest in or portion
of such Gas Collection Systems or Condensate Control, Treatment and Disposal
System, or (b) take any action or fail to take any action where such action or
failure would adversely affect RGS’ title to the Gas Collection Systems or
Condensate Control, Treatment and Disposal System, or any interest in or portion
of such Gas Collection Systems or Condensate Control, Treatment and Disposal
System; or (c) remove any material part of the Gas Collection Systems or
Condensate Control, Treatment and Disposal System from the Landfill unless
required to comply with a Legal Requirement or Environmental Law.  Any Party
creating, or suffering the creation or continued existence of, any Lien
prohibited under this Section 2.3 shall promptly discharge such Lien.  RIRRC may
create, or suffer the creation or continued existence of, a Lien on the
Landfill, provided the Lienholder provides RGS with a subordination and
non-disturbance agreement recognizing the rights of RGS under this Agreement
that is reasonably acceptable to RGS.
 
 2.4  Subcontracts.  RGS shall give RIRRC prior written notice of the names of
the contractors or subcontractors, if any, proposed for principal parts of the
Services.  RIRRC shall have the right to reject any such subcontractor (other
than Ridgewood Power Management, LLC) for reasonable cause, which cause shall be
provided in writing to RGS.  RGS shall be fully responsible for the acts and
omissions of its contractors and subcontractors and of persons either directly
or indirectly employed by them, to the same extent as for its own acts and
omissions or those of persons directly employed by it.  RGS’ subcontracting of
any Services under this Agreement shall not in any manner whatsoever relieve RGS
of any of its duties, obligations, or liabilities under this Agreement.  Nothing
contained in this Agreement shall create any contractual relationship between
any contractor or subcontractor and RIRRC.
 
 2.5  Permits, Licenses and Contracts.  As of the Effective Date, RIRRC assigns
to RGS all of its right, title and interest in, to and under all Permits held by
RIRRC that are capable of being assigned by RIRRC to RGS and that are required
to be held in the name of RGS (or take such other steps that may be required) in
order to permit RGS to perform the Services hereunder.
 
-3-

--------------------------------------------------------------------------------


 
 2.6  RIRRC’s Right To Cure.  If RGS shall default or fail to perform any of its
obligations hereunder and such failure shall continue for thirty (30) days after
receipt of written notice from RIRRC of such failure, then RIRRC may, in
addition to any other remedy or right available to it, cure RGS’ default and
perform or complete such obligation, provided, however, that any additional
costs to RIRRC for its actions hereunder shall be paid by RGS promptly after
receipt of an invoice therefor from RIRRC and, provided further, that
notwithstanding anything contrary herein, RIRRC shall have no responsibility
for, and does not agree to, indemnify or hold harmless RGS or any Affiliate of
RGS against, any claims, damages, fines or penalties that may result from or be
related to the work performed by or on behalf of RIRRC pursuant to this Section
2.6 unless RIRRC’s actions, or those of a RIRRC subcontractor, with respect
thereto constituted gross negligence or willful misconduct.
 
 2.7  Improvements/Replacements.  Following the earlier of (i) the Commercial
Operation Date or (ii) the third anniversary of the Decommissioning Date and for
the remaining term of this Agreement, RGS shall provide at its expense
expansions of or capital improvements to, or replacements of, all items
comprising the Gas Collection Systems necessary to collect and process Landfill
Gas produced at the Landfill and to convey such Landfill Gas to the Demarcation
Point.  Any such expansions, capital improvements or replacements shall become
an integral part of the Gas Collection System to which they are made.  RGS and
RIRRC will cooperate in assessing and, if appropriate, effecting those
expansions and capital improvements, subject to the terms of this Agreement.
 
 2.8  Delivery of Landfill Gas.  RGS shall collect, meter and deliver all
Landfill Gas collected in the Gas Collection Systems to the Demarcation Point.
 
 2.9  Title to Landfill Gas and Environmental Attributes.  RIRRC and RGS hereby
acknowledge that, while RGS will own and operate the Gas Collection Systems
(subject to the Purchase and Sale Agreement), it does not and will not at any
time during the term of this Agreement have title to the Landfill Gas in the Gas
Collection Systems or to any Environmental Attributes originally arising or
created on or after the Effective Date, which title shall at all times vest in
RILG.
 
 2.10  Coordination.  RGS and RIRRC will use commercially reasonable efforts to
coordinate their operations during the term of this Agreement.  RGS and RIRRC
will each identify a representative to act as its primary contact under the
Agreement.  RGS and RIRRC will each use commercially reasonable efforts to
assist the other, when necessary, with applying for and complying with any
Permit required to operate and maintain its assets on the Landfill during the
term of this Agreement.
 
 2.11  Permits and Approvals.  In the event that any Governmental Body asserts
that RGS should have obtained a Permit relating to the Gas Collection Systems or
the CCS that has not been obtained as and when required, RGS shall not be deemed
to have breached its obligations with respect to complying with Legal
Requirements for purposes of this Agreement, and shall not be deemed to have
acted with intentional misconduct or gross negligence, if it has cooperated with
RIRRC in connection with the obtaining of, and has used commercially reasonable
efforts to obtain, any Permits in accordance with this provision.
 
-4-

--------------------------------------------------------------------------------


 
 2.12  License.  (a) As of the Effective Date and subject to the terms of this
Agreement, RIRRC hereby conveys to RGS, and RGS hereby accepts from RIRRC, (i)
such non-exclusive licenses, rights of way and other appropriate rights, for the
term of this Agreement only, over, along or across lands of RIRRC at the
Landfill as RGS may reasonably require in such locations as mutually agreed to
between RGS and RIRRC such that RGS, its employees, representatives, agents,
contractors and subcontractors may perform any activity at the Landfill
permitted hereunder or exercise any right granted hereunder, including, without
limitation, (A) a non-exclusive right of way over lands of RIRRC in locations
reasonably acceptable to RIRRC for ingress and egress to the Gas Collection
Systems and the CCS and RGS’ other facilities for performance of the Services
hereunder, including staging areas during expansion and relocation the Gas
Collection Systems and the CCS, (B) such easements, if any, as may be required
by utility providers to RGS and its Affiliates at the Landfill for electricity
interconnection and metering and other utilities in such locations as shall be
reasonably acceptable to RIRRC and any mutually agreeable improvements or
additions to the Gas Collection Systems in connection with the development of
new generating facilities by RILG or its Affiliates; and (ii) the right to
conduct all activities at the Landfill specifically permitted by this Agreement.
 
(b)  All activities conducted by RGS, its employees, representatives, agents,
contractors and subcontractors at the Landfill shall be (i) at RGS’ sole risk
and responsibility, (ii) conducted in a manner that does not unreasonably
interfere in any respect with RIRRC’s operation of the Landfill, and (iii)
conducted in compliance with all applicable Legal Requirements, including
requirements of any Permits relating to the Landfill.
 
(c)  RIRRC reserves a right of reasonable access to the portions of the Landfill
to which RGS has a license hereunder.  RIRRC shall exercise such right of access
in a manner that does not unreasonably interfere with RGS’ rights hereunder,
unless RIRRC’s purpose is to exercise its rights and remedies under this
Agreement following a default by RGS under, or a termination of, this
Agreement.  Except in the case of emergencies where prior notice shall not be
required, such right of access shall be exercised by advanced notice to RGS in a
timely manner appropriate under the circumstances.  RIRRC also reserves the
right to grant to third parties easements or other access rights to the Landfill
as deemed necessary or appropriate by RIRRC for its use and operation of the
Landfill and to comply with applicable Legal Requirements, such third parties to
include, but not be limited to, any Governmental Body, utility providers,
electricity or other power generators or providers and RIRRC contractors,
provided, however, that such easements or access rights do not unreasonably
interfere with the rights granted to RGS under this Agreement.
 
 2.13  Use of Landfill and LCS.  RGS may make reasonable use of the Landfill,
the Condensate Control, Treatment and Disposal System and the Leachate Control,
Treatment and Disposal System, without additional compensation, to dispose of
all materials generated by RGS as a result of the activities contemplated by
this Agreement, subject to all applicable Legal Requirements and reasonable
Landfill rules promulgated by RIRRC.  RIRRC shall construct, operate and
maintain the LCS, the CCS and the Landfill at RIRRC’s sole cost so that each is
capable of receiving such materials reasonably generated by RGS as described on
Exhibit C.
 
-5-

--------------------------------------------------------------------------------


 
2.14  LCS Operation and Upgrade Plan.  RIRRC shall be responsible for the
construction, expansion, operation and maintenance of the LCS in accordance with
Good Engineering Practice, and all Permits, planning documents and other Legal
Requirements that are applicable to the LCS.  RIRRC will make certain upgrades
and improvements to the LCS, as set forth in the LCS Upgrade Plan, which is
attached hereto as Exhibit C.
 
 2.15  Operation of Landfill.  RIRRC shall use commercially reasonable efforts
to operate the Landfill in a manner that does not damage or destroy RGS’
property or interfere with RGS’ performance, or ability to perform, under this
Agreement.  Subject to Section 10.1, RIRRC shall reimburse RGS for costs RGS
incurs as a result of damage or destruction to RGS’ property (including without
limitation the Gas Collection Systems and the CCS) caused by the action or
inaction of RIRRC or its employees or agents (other than damage or destruction
resulting from normal wear and tear) in excess of $100,000 in the aggregate
annually.  RIRRC shall not be liable for or responsible for any consequential
damages caused to RGS’ pipes or Gas Collection System, including without
limitation any interruption of Landfill Gas or contamination thereof caused by
such damage.
 
 2.16  Interim Gas Management.  Except as extended in writing by RIRRC, by the
Decommissioning Date, and subject to RIRRC’s reimbursement obligations set forth
in Section 6.4 of the Site Lease, RGS shall have constructed and developed, in
operational condition, and shall operate, interim gas management systems to
accommodate Landfill use and expansion as contemplated by the Interim Gas
Management Plan, as may be modified by the mutual agreement of the parties, such
systems including but not limited to additional flaring capacity required to
accommodate the projected Landfill Gas collected at the Landfill; gas treatment
facilities to accommodate and treat all Landfill Gas in accordance with all
Environmental Laws and Permits; and integrated header and delivery systems
capable of delivering and treating Landfill Gas and delivering it to the
appropriate flares or other destruction devices.  The costs of such improvements
shall be borne by the Parties as set forth in Section 2.1(d) of the Site Lease.
 
ARTICLE III:   PAYMENT AND ADMINISTRATION
 
 3.1  Payment.
 
(a)  Until the earlier of (i) the Commercial Operation Date or (ii) the third
anniversary of the Decommissioning Date, RIRRC shall make payments to RGS in
accordance with the terms of the Existing Gas Service Agreement, which terms
shall survive the execution of this Agreement solely in order to preserve such
payment obligations and procedures.
 
(b)  Commencing on the earlier of (i) the Commercial Operation Date or (ii) the
third anniversary of the Decommissioning Date, except as expressly set forth in
this Agreement (including without limitation in Sections 2.2 and 2.7), RGS shall
be responsible for all costs incurred in providing the Services and otherwise
for the collection and treatment of Landfill Gas as provided herein.  RIRRC
shall be responsible for all costs of providing other services, including,
without limitation all electricity costs, capital costs, fines and penalties
associated with the flares.
 
-6-

--------------------------------------------------------------------------------


 
3.2  Netting of Payments.  In any given calendar month, any payment owed by RILG
to RIRRC under the Site Lease (the “RILG Payment”) may be netted against any
payment for such month owed by RIRRC to RGS under this Agreement (the “RIRRC
Payment”).  The RILG Payment minus the RIRRC Payment is hereinafter referred to
as the “Netted Amount.”  If the Netted Amount is a positive number, RILG shall
pay to RIRRC only the Netted Amount and shall pay to RGS the RIRRC Payment.  If
the Netted Amount is a negative number, RIRRC shall pay to RGS the Netted Amount
as if it were a positive number and RILG shall pay to RGS the RILG Payment.  If
the Netted Amount is a positive number or upon payment of the Netted Amount by
RIRRC to RGS hereunder, RIRRC shall be deemed to have made payment of the RIRRC
Payment in full to RGS, regardless of whether RILG makes any payment to
RGS.  After netting and payment by RIRRC, as set forth herein, RGS and RILG
shall reconcile and pay any amounts owed between them as a result of such
netting hereunder and RIRRC shall have no liability therefor.
 
 3.3  Security Interest.  RIRRC hereby grants RGS a security interest in all
amounts payable to RIRRC under the Site Lease as security for its obligation to
provide payment to RGS in accordance with this Agreement.  In the event that
RIRRC fails to make any payment in accordance with this Agreement, RGS shall
have the right to demand from RILG an amount equal to the payment due, and RIRRC
hereby authorizes RILG to deduct the amount from the amount of the Royalty
Payment required to be made to RIRRC under the Site Lease and to pay such amount
to RGS.
 
ARTICLE IV:   RECORDS/REPORTS
 
 4.1  Monthly Reports.  No later than the 15th day of each month, RGS shall
provide RIRRC with a monthly report summarizing operations of the Gas Collection
Systems and the CCS at the Landfill during the prior month.  Such reports will
state briefly the status of any negotiations, Permit applications, proposed
replacements or improvements and such other information as may be reasonably
required by RIRRC.  RGS shall include a section in the report which indicates
potential or actual problems in the supply of Landfill Gas from the Landfill
that have arisen or are likely to arise.  Such reports will be made in the
format of the current reports provided by RGS to RIRRC to date, unless the
parties mutually agree to a different format.  RGS shall also promptly notify
RIRRC after becoming aware of (i) a violation of a Permit, (ii) a notice from
any applicable Governmental Body of alleged non-compliance of any of the Gas
Collection Systems or the CCS of any Legal Requirement, or (iii) any pending or
threatened litigation or proceedings regarding such facilities or any of the
foregoing instruments.
 
 4.2  Quarterly Reports/Meetings.  RGS shall prepare and provide to RIRRC
quarterly reports summarizing the actual operations of the Gas Collection
Systems and the CCS during the prior quarter.  Such quarterly reports shall
include proposed modifications and amendments to the Operating Plan and Budget,
if any, as well as state briefly the status of any Permit applications,
environmental compliance issues, results of operations and any other information
as may be deemed necessary by RGS or requested by RIRRC.  RGS and RIRRC agree to
meet quarterly to review RGS’ quarterly report and approve any proposed
modifications or amendments to the Operating Plan and Budget.  RGS shall use
reasonable efforts to adopt and implement such recommendations to the extent
that they are within budgetary limitations and do not conflict with regulatory
requirements, Landfill activities or the production of methane gas or
electricity.
 
-7-

--------------------------------------------------------------------------------


 
4.3  Records.  RGS shall keep and shall require any contractor or subcontractor
to keep a complete set of records showing actual costs incurred in connection
with the part of the Services assigned to it.  RIRRC shall have the right
through its own representative or through independent auditors of its choice or
both, to review RGS’ records as they pertain to the operation and maintenance of
the Gas Collection Systems and the CCS.  The right of RIRRC, or its designee, to
audit the books of account and supporting documents of RGS and its contractors
and subcontractors with respect to the Services shall extend for three (3) years
following the provision of such Services.  In addition, RGS shall have and RIRRC
shall provide RGS with reasonable access to the books and records of RIRRC if
necessary or reasonably required by RGS to perform its obligations under this
Agreement.
 
ARTICLE V:   REPRESENTATIONS AND WARRANTIES OF RGS
 
RGS hereby represents and warrants to RIRRC as follows as of the Effective Date:
 
 5.1  Organization; Authorization; Enforceability.  RGS is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Rhode Island.  It has all requisite power and authority to own,
lease and operate its material assets and properties, to carry on its business
as is now being conducted and to consummate the transactions contemplated by
this Agreement.  The execution, delivery and performance of this Agreement, and
the consummation of the transactions contemplated hereby, have been duly and
validly authorized by all necessary action required on the part of RGS.  This
Agreement constitutes the legal, valid and binding agreement of RGS enforceable
against it in accordance with its terms, except as such enforceability may be
limited by law or by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally and general principles of equity
(regardless of whether enforcement is considered in a proceeding at law or in
equity) and that the remedy of specific enforcement or of injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.
 
 5.2  Non-Contravention; Approvals; Litigation; Bankruptcy.  The execution,
delivery and performance by RGS of this Agreement (a) do not and will not, with
or without the giving of notice or the lapse of time, or both, violate, conflict
with, or result in the breach of any covenant, agreement or understanding to
which RGS is a party, (b) do not and will not violate any statute, regulation,
administrative order, judgment or decree binding upon RGS, and (c) do not
require that RGS obtain the consent or approval of any Governmental Body or any
third party, other than consents and approvals that have been obtained or that
are not yet required.  RGS is not subject to any outstanding order, ruling,
decree, judgment or stipulation that would have a Material Adverse Effect on the
ability of RGS to enter into this Agreement or the Purchase and Sale Agreement
or to perform its obligations hereunder and thereunder.  RGS is not subject to
any pending or, to its knowledge, threatened litigation, which if adversely
determined could have a Material Adverse Effect on RGS’ ability to execute,
deliver and perform its obligations under this Agreement or the Purchase and
Sale Agreement or that seeks to enjoin the consummation of the transactions
contemplated by this Agreement or the Purchase and Sale Agreement.  No
bankruptcy, insolvency, reorganization, receivership or other arrangement
proceedings are pending against or being contemplated by RGS and, to its
knowledge, no such proceedings have been threatened against it.
 
-8-

--------------------------------------------------------------------------------


 
 5.3  Experience and Skills.  RGS shall provide, or shall engage and retain,
personnel experienced, properly trained and skilled in the rendering of the
Services in accordance with Good Engineering Practice.
 
 5.4  Disclosure of Permit Issues.  Notwithstanding anything contained in this
Agreement to the contrary, the representations and/or warranties of RGS
contained in Section 5.2 of this Agreement are hereby deemed qualified by the
disclosure set forth in this Section 5.4.  RGS hereby discloses permits required
by Title V of the Clean Air Act and Regulation 9 of Rhode Island Department of
Environmental Management have not been obtained and the EPA has asserted that
such permits may be the responsibility of the owner and/or operator of the Gas
Collection Systems.  The proposed modification to Air Regulation 22 of Rhode
Island Department of Environmental Management may require an air toxics
operating permit to be obtained in order to operate the Gas Collection Systems.
 
ARTICLE VI:   REPRESENTATIONS AND WARRANTIES OF RIRRC
 
RIRRC hereby represents and warrants to RGS as follows as of the Effective Date:
 
 6.1  Organization; Authorization; Enforceability. RIRRC is a public corporation
duly organized, validly existing and in good standing under the laws of the
State of Rhode Island.  It has all requisite power and authority to own, lease
and operate its material assets and properties, to carry on its business as is
now being conducted and to consummate the transactions contemplated by this
Agreement.  The execution, delivery and performance by RIRRC of this Agreement,
and the consummation of the transactions contemplated hereby, have been duly and
validly authorized by all necessary action required on the part of RIRRC.  This
Agreement constitutes the legal, valid and binding agreement of RIRRC
enforceable against it in accordance with its terms, except as such
enforceability may be limited by law or by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and general
principles of equity (regardless of whether enforcement is considered in a
proceeding at law or in equity) and that the remedy of specific enforcement or
of injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.
 
 6.2  Non-Contravention; Approvals; Litigation; Bankruptcy. The execution,
delivery and performance by RIRRC of this Agreement (a) do not and will not,
with or without the giving of notice or the lapse of time, or both, violate,
conflict with, or result in the breach of any covenant, agreement or
understanding to which RIRRC is a party, (b) do not and will not violate any
statute, regulation, administrative order, judgment or decree binding upon
RIRRC, and (c) do not require that RIRRC obtain the consent or approval of any
Governmental Body or any third party, other than consents and approvals that
have been obtained or that are not yet required.  RIRRC is not subject to any
outstanding order, ruling, decree, judgment or stipulation that would have a
Material Adverse Effect on the ability of RIRRC to enter into this Agreement or
the Purchase and Sale Agreement or to perform its obligations hereunder or
thereunder.  RIRRC is not subject to any pending or, to its knowledge,
threatened litigation, which if adversely determined could have a Material
Adverse Effect on RIRRC’s ability to execute, deliver and perform its
obligations under this Agreement or the Purchase and Sale Agreement, or that
seeks to enjoin the consummation of the transactions contemplated by this
Agreement or the Purchase and Sale Agreement.  No bankruptcy, insolvency,
reorganization, receivership or other arrangement proceedings are pending
against or being contemplated by RIRRC and, to its knowledge, no such
proceedings have been threatened against it.
 
-9-

--------------------------------------------------------------------------------


 
6.3  Permits to Operate.  Except as set forth in Section 6.6, to the best of
RIRRC’s knowledge, without further investigation, other than the Permits listed
on Exhibit B, no additional Permits are required in order for RGS to own and
operate the Gas Collection Systems and the CCS and perform the other Services
under this Agreement in accordance with all Legal Requirements.
 
 6.4  Conflicts with Laws.  Except as set forth in Section 6.6, and other than
as set forth therein or relating to administrative or civil actions threatened
as a result of the matters described in the RIRRC Consent Decree, to the best of
RIRRC’s knowledge, without further investigation, there are no current
violations by RIRRC or any Affiliate of RIRRC of any Legal Requirement
pertaining to the Landfill that will or are likely to have a Material Adverse
Effect on the ability of RGS to own and operate the Gas Collection Systems and
the CCS and perform the other Services under this Agreement.
 
 6.5  Effectiveness of Related Agreements.  Except as set forth in Section 6.6,
to the best of RIRRC’s knowledge, without further investigation, (a) each of the
Related Agreements to which RIRRC is a party continues in full force as to
RIRRC, (b) RIRRC is not aware of any facts that would, with the giving of notice
or passing of time, constitute a material breach or violation of any of the
Related Agreements by RIRRC, and (c) RIRRC is not aware of any agreement
relating to the ownership and operation of the Gas Collection Systems and the
CCS other than the Existing Gas Services Agreement, the CGLP Gas Services
Agreement and the Related Agreements.
 
 6.6  Disclosure of Permit Issues.  Notwithstanding anything contained in this
Agreement to the contrary, the representations and/or warranties of RIRRC
contained in Sections 6.2, 6.3, 6.4 and 6.5 of this Agreement are hereby deemed
qualified by the following disclosure.  RIRRC hereby discloses permits required
by Title V of the Clean Air Act and Regulation 9 of Rhode Island Department of
Environmental Management have not been obtained and the EPA has asserted that
such permits may be the responsibility of the owner and/or operator of the Gas
Collection Systems and the CCS.  RIRRC is not aware of any other specific permit
requirements applicable to the Gas Collection Systems and/or CCS owner or
operator.  The proposed modification to Air Regulation 22 of Rhode Island
Department of Environmental Management may require an air toxics operating
permit to be obtained in order to operate the Gas Collection Systems.
 
 6.7  Environmental Matters.  Except as disclosed in Section 6.6, RIRRC is in
material compliance with all Environmental Laws.  There is no pending, or to
RIRRC’s knowledge after reasonable inquiry, threatened, civil or criminal
litigation, written or oral notice of violation, formal or informal
administrative proceeding or investigation, inquiry or information request by
(i) any private party asserting a claim in litigation or arbitration, (ii) any
Governmental Body under any Environmental Law involving or relating to RIRRC or
the Assets, or (C) notice, whether written or oral, of any violation, formal or
informal administrative proceeding or investigation, inquiry or information
request.  RIRRC has provided RGS with true and accurate copies of all
environmental audits, reports (including monthly reports for submittal to DEM,
EPA or other Governmental Body), and investigations relating to the Assets which
have been done or caused to be done by RIRRC, or directed by a Governmental Body
or other third party and issued during the three (3) years prior to the
Effective Date.
 
-10-

--------------------------------------------------------------------------------


 
ARTICLE VII:   EVENTS OF FORCE MAJEURE
 
 7.1  Force Majeure.  Except for any obligations to make payments required under
Article IV that are then already due and owing for Services rendered, no Party
to this Agreement shall be liable for any failure to perform the terms of the
Agreement effected by an Event of Force Majeure, whether wholly or in
substantial part, during the occurrence of an Event of Force Majeure.  The
affected party’s performance shall be immediately excused only to the extent and
for so long as it is prevented by such Event of Force Majeure; provided, that
the party invoking this provision has given notice and reasonably full
particulars of such Event of Force Majeure in writing within a reasonable time
after the occurrence of the event relied on; provided, further, that the
affected party shall make reasonable efforts to prevent and to mitigate the
effects of the occurrence of the Event of Force Majeure.  If it is determined
that an Event of Force Majeure has occurred, then the affected party shall be
entitled to suspend its performance under this Article VII for no more than
twelve (12) months.
 
ARTICLE VIII:   INDEMNIFICATION
 
 8.1  RGS Indemnification.  Except with respect to indemnification for
Environmental Claims, which are subject to Section 8.3 hereof, RGS shall defend,
indemnify and save and hold RIRRC, its Affiliates, employees, directors,
officers, representatives, successors and assigns, jointly and severally
harmless from and against any Loss due to: (a) injury to or death of persons,
(including RGS’ employees and notwithstanding any defense to such
indemnification available to RGS under any worker’s compensation statute), and
(b) loss or destruction of or damage to property; provided that, in the case of
(a) and (b) above, such indemnity obligation is limited to the extent of Loss
caused by (x) RGS’ operation of the Gas Collections Systems and the Condensate
Control, Treatment and Disposal System, (y) any violation by RGS of any Legal
Requirement or (z) any breach of this Agreement (including representation or
warranty herein) intentional misconduct, negligent act or omission of RGS or its
employees and RGS’ subcontractors or their employees or anyone acting on RGS’
behalf.  Notwithstanding the above, nothing in this provision shall be construed
to limit any right that RGS may have to seek common law statutory indemnity
and/or contribution from RIRRC.  The Parties agree that recourse under this
provision shall be limited to RGS, its successors and assigns and the Parties
shall not assert claims against any Affiliate of RGS (other than a successor or
assignee of RGS) for recovery under this provision.  Notwithstanding the
foregoing, in the event that RIRRC asserts in writing and in good faith one or
more indemnification claims, the unresolved amount of which exceeds $100,000 in
the aggregate, then within 60 days after its receipt of the written notice of
the claim that causes the amount of such unresolved claims to exceed $100,000,
RGS shall either (i) deliver to RIRRC a bond or other security reasonably
satisfactory to RIRRC in the amount of such unresolved good faith
indemnification claims or (ii) cause RILG to agree in a writing that is
reasonably satisfactory to RIRRC to satisfy RGS’s obligations with respect to
such good faith indemnification claims; and failure by RGS to satisfy its
obligations under this sentence shall constitute an Event of Default under
Section 9.1(c).
 
-11-

--------------------------------------------------------------------------------


 
 8.2  RIRRC Indemnification.  Except with respect to Environmental Claims, which
are subject to Section 8.3 hereof, RIRRC shall defend, indemnify, save and hold
RGS, its Affiliates, employees, directors, officers, representatives, successors
and assigns, jointly and severally harmless from and against any Loss due to:
(a) injury to or death of persons, (including, without limitation, RIRRC
employees and notwithstanding any defense to such indemnification available to
RIRRC under any worker’s compensation statute), and (b) loss or destruction of
or damage to property; provided that, in the case of (a) and (b) above, such
indemnity obligation shall be limited to the extent of Loss caused by (x)
RIRRC’s ownership of the RIRRC Gas Collection System and the Condensate Control,
Treatment and Disposal System prior to the Acquisition Date, (y) any violation
by RGS of any Legal Requirement or (z) any breach of this Agreement (including
any representation or warranty herein) intentional misconduct, negligent act or
omission of RIRRC or its employees and RIRRC’s subcontractors (except RGS,
Ridgewood Generation, or any of RGS’ or Ridgewood Generation’s successors,
assigns or Affiliates) or their employees or anyone acting on RIRRC’s
behalf.  Notwithstanding the above, nothing in this provision shall be construed
to limit any right that RIRRC may have to seek common law or statutory indemnity
and/or contribution from RGS.
 
 8.3  Environmental Indemnity.  (a)  RIRRC shall indemnify, defend and save and
hold RGS and each of its partners, Affiliates, employees, directors, officers,
representatives, successors and assigns, jointly and severally, harmless from
and against any Environmental Claim, including, but not limited to, reasonable
expenses for legal (including, without limitation, attorney’s fees), accounting,
consulting, engineering, investigation, cleanup, response, removal and/or
disposal and other remedial costs, directly or indirectly imposed upon, incurred
by or asserted against RGS arising out of or in connection with any
Environmental Claims by any person or person (including, without limitation, a
Governmental Body) not arising from RGS’ gross negligence or intentional
misconduct; provided, however, that the indemnification provided under this
Section 10.3(a) shall not include fines and penalties under any Environmental
Law to the extent that such fines and penalties do not exceed $250,000 in any
year.
 
(b)  RGS shall indemnify, defend and save and hold RIRRC and each of its
partners, Affiliates, employees, directors, officers, representatives,
successors and assigns, jointly and severally, harmless from and against any
Environmental Claim, including, but not limited to, reasonable expenses for
legal (including, without limitation, attorney’s fees), accounting, consulting,
engineering, investigation, cleanup, response, removal and/or disposal and other
remedial costs, directly or indirectly imposed upon, incurred by or asserted
against RIRRC arising out of or in connection with any Environmental Claims by
any person or person (including, without limitation, a Governmental Body)
arising from RGS’ gross negligence or intentional misconduct.
 
-12-

--------------------------------------------------------------------------------


 
 8.4  Notice Required, Cooperation.  An Indemnified Party seeking to be
indemnified under this Agreement shall provide the Indemnifying Party from which
it is seeking such indemnification prompt written notice of the matter for which
such Indemnified Party is seeking indemnification.  Such notice seeking
indemnification shall set forth the particulars of the claim and include a copy
of any claim, petition, complaint or other writing giving rise to such claim for
indemnification.  Such Indemnifying Party shall provide written acknowledgment
that either it will assume the defense and indemnification hereunder or disputes
that indemnification applies within fourteen (14) days of receipt of
notification of a claim.  Upon such acknowledgment by the Indemnifying Party
that it will assume the defense and indemnification of such claim, such Party
may assert any defenses it deems advisable in its sole discretion, including,
without limitation, defenses that are or would otherwise be available to the
Indemnified Party(ies).  The Indemnified Party shall cooperate with the defense
of any claim.  Cooperation shall include, but not be limited to, permitting
counsel selected by the Indemnifying Party to represent it; making any officers
or employees available to defense counsel for interview or to give testimony;
making the facility or site available to defense counsel and any experts hired
in connection with the defense of any claim; and making all documents and things
relevant to the claim available to defense counsel.  The indemnification
provided hereunder shall include any reasonable costs incurred by the
Indemnified Party at the request of, or to cooperate fully with, the
Indemnifying Party.  The Indemnified Party may not compromise or settle the
claim without waiving indemnification hereunder unless it first obtains the
prior written consent of the Indemnifying Party.  If the Indemnifying Party
fails or refuses to assume the defense of any claim for which it has been given
notice under this Section, the Indemnified Party may itself defend against such
claim, and, after commencing to defend against such claim, shall have no further
obligation to involve the Indemnifying Party in the defense.  In such event, to
the extent the Indemnified Party is determined to be entitled to indemnity
hereunder, the Indemnifying Party shall be obligated to pay the amount of any
Loss, and, in addition, the Indemnifying Party shall pay all costs, including,
without limitation, reasonable legal expenses, incurred by the Indemnified Party
in defending and/or settling such claim.
 
ARTICLE IX:   DEFAULT
 
 9.1  Events of Default.  An “Event of Default” shall mean the occurrence of any
one or more of the following events set forth below in this Section:
 
(a)  any failure by either Party to pay any undisputed amount due under this
Agreement when due and such failure is not remedied within ten (10) Business
Days (or such longer period provided for in this Agreement) after written notice
of such failure is given to such Party by the other Party; or
 
(b)  any representation or warranty made by either Party in this Agreement shall
prove to have been false or misleading in any material respect when made, and
such false or misleading representation has a Material Adverse Effect on the
other Party or the other Party’s rights under this Agreement; provided that such
a misrepresentation may be cured if such representation or warranty is made true
within thirty (30) days after the Party making such representation or warranty
first became aware that it was false, incorrect or breached in any material
respect and (ii) such cure removes any Material Adverse Effect on the other
Party or the other Party’s rights under this Agreement of such fact,
circumstance or condition being otherwise than as first represented; or
 
(c)  any failure by either Party to perform any material covenant set forth in
this Agreement which is not excused by an Event of Force Majeure which is not
cured within thirty (30) days after written notice thereof is given to such
Party by the other Party (or within such longer period of time, not to exceed
three (3) months, as is necessary for such Party with the exercise of diligence
to cure such failure, if such failure is susceptible to cure but cannot be cured
with the exercise of diligence within such 30-day period, and if such Party
commences within such 30-day period and thereafter diligently and in good faith
prosecutes the curing of such failure); or
 
-13-

--------------------------------------------------------------------------------


 
(d)  subject to Section 2.11, any failure by either Party (“Cited Party”), to
cure or contest any citation or complaint which may be made by the U.S.
Environmental Protection Agency (“EPA”) or Rhode Island Department of
Environmental Management (“DEM”) against the Cited Party or failure to satisfy a
final judgment or comply with a final order issued on any citation or complaint
issued by EPA or DEM, in each case arising out of the Cited Party’s operations
on the Landfill; or
 
(e)  either Party (i) becoming insolvent or making an assignment for the benefit
of creditors or admitting in writing its inability to pay its debts as they
become due; (ii) generally not paying its debts as they become due; (iii) having
a receiver, trustee or custodian appointed for, or taking possession of, all or
substantially all of the assets of such Party, either in a proceeding brought by
such Party or in a proceeding brought against such Party and such appointment is
not discharged or such possession is not terminated within ninety (90) days
after the effective date thereof or such Party consents to or acquiesces in such
appointment or possession; or (iv) filing a petition for relief under any
Applicable Bankruptcy Law or an involuntary petition for relief is filed against
such Party under any Applicable Bankruptcy Law and such involuntary petition is
not dismissed within ninety (90) days after the filing thereof or an order for
relief naming such Party is entered under any Applicable Bankruptcy Law or any
composition, rearrangement, extension, reorganization or other relief of debtors
now or hereafter existing is requested or consented to by such Party.
 
 9.2  Remedies Upon an Event of Default.  If an Event of Default occurs during
the term of this Agreement, the Non-Defaulting Party may, for so long as the
Event of Default is continuing (and so long as it is not the Defaulting Party
with respect to any other Event of Default) terminate this Agreement and
exercise any right it may possess at law or in equity including, but not limited
to, seeking specific performance and/or monetary damages; provided that the
occurrence of an Event of Default without a termination of this Agreement shall
not affect either party’s obligations to comply with Environmental Law and all
Legal Requirements or to pay any monetary payments required to be made
hereunder.
 
ARTICLE X:   LIMITATION OF DAMAGES
 
 10.1  Limitation of Remedies, Liability and Damages.  NEITHER PARTY SHALL BE
LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES,
LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR
CONTRACT UNDER ANY INDEMNITY PROVISION OR OTHERWISE.  
 
 10.2  Mitigation.  Each Party agrees that the provisions of this Agreement set
forth the rights and obligations of the Parties in the event of a breach of the
terms hereof, and that in the case of any provision for which one or more
express remedies or measure of damages is herein provided, neither Party shall
have any duty to mitigate any such damages that it may incur as a result of the
other Party’s performance or non-performance of this Agreement, except to the
extent the terms of this Agreement expressly require the taking of action that
would constitute such a mitigation.  Each Party shall have the duty to mitigate
any damages for which no express remedies or measure of damages is herein
provided.
 
-14-

--------------------------------------------------------------------------------


 
ARTICLE XI:   INSURANCE
 
 11.1  Insurance Policies.  Each Party shall obtain and maintain adequate
insurance with respect to its performance under this Agreement against loss or
damage by fire or other casualty, with extended coverage as shall from time to
time be commercially available and customary for facilities of a similar
type.  RGS, at its sole cost and expense, shall maintain broad form general
public liability insurance against all claims for bodily injury, death or
property damage, occurring upon, in or about RGS’ facilities, in the amounts and
coverages set forth in Exhibit D, attached hereto and made a part hereof.  RIRRC
shall, at its sole cost and expense, maintain insurance with Acceptable
Insurance Companies or through self-insurance retentions (only if RIRRC
demonstrates to the satisfaction of RGS the ability to do so) and deductibles in
amounts customarily maintained by RIRRC and other similarly situated waste
management systems with respect to works and projects of like character.
 
 11.2  Additional Insured.  All policies described in Section 11.1 obtained by
each Party shall name the other Party as an additional insured as its interests
may appear, inclusive of third party claims for bodily injury or property damage
arising from the insuring Party’s performance under the Agreement.  All
insurance to be provided by each Party hereunder is primary and not in excess
of, or contributing with any insurance of the other Party, nor does such
insurance create a limitation on any liability under this Agreement.  Each Party
shall provide the other with a certificate of insurance evidencing the insurance
required hereunder at the beginning of each policy period.
 
 11.3  Casualty.  Each Party shall give prompt written notice to the other Party
of any casualty to the Landfill, the Gas Collection Systems, the CCS or the LCS
or any part thereof of which causes such facilities to become Damaged
Facilities.  In the event of such casualty, all proceeds of insurance shall be
payable either (1) to a Lender financing the Damaged Facilities or, (2) if there
is no Lender financing the Damaged Facilities or such Lender does not require
payment of insurance proceeds to it, to the affected Party.  Subject to any
rights that a Lender may have with respect to such insurance proceeds, the
affected Party shall use such proceeds, at the Party’s option, either (i) to
fund reconstruction of the Damaged Facilities, or (2) to construct Replacement
Facilities reasonably acceptable to the other Party serving the same function as
the Damaged Facilities, or (3) to repay any outstanding indebtedness of the
affected Party that is secured by the Damaged Facilities.  If the insurance
proceeds are used to reconstruct the Damaged Facilities, the Damaged Facilities
shall be promptly and diligently restored to at least the equivalent of their
condition immediately prior to the casualty, and disbursements of such insurance
proceeds (and any deficiency) shall be in accordance with disbursement
procedures reasonably acceptable to each Party.  If the insurance proceeds (and
any deficiency) are used to construct Replacement Facilities, the Replacement
Facilities shall be promptly and diligently constructed, and disbursements of
such insurance proceeds (and any deficiency) shall be in accordance with
disbursement procedures reasonably acceptable to each Party.  Notwithstanding
anything in this Section 11.3 to the contrary, if the Agreement is terminated
pursuant to Section 1.1 before reconstruction of the Damaged Facilities or
construction of the Replacement Facilities has been completed, then, subject to
any rights that a Lender may have with respect to the insurance proceeds, any
excess proceeds shall be delivered to the affected Party for it’s own use,
whether or not related to the Landfill, the Gas Collection Systems, the CCS or
the LCS.  For purposes of this Section 11.3, “excess proceeds” shall be any
insurance proceeds not required to restore the Damaged Facilities to full
operation or to complete the Replacement Facilities.
 
-15-

--------------------------------------------------------------------------------


 
11.4  Condemnation.  Except with respect to any condemnation proceeding
instituted by, or for the benefit of, RIRRC, if, at any time during the term of
this Agreement, the Landfill, the Landfill Gas, the Gas Collection Systems, the
CCS or the LCS, or any part thereof or interest therein, shall be taken or
damaged by reason of any public improvement or condemnation proceeding, or in
any other manner, or should either Party receive any notice or other information
regarding such proceeding, the Party receiving such notice or other information
shall give prompt written notice thereof to the other Party.  Subject to any
rights that a Lender may have with respect to any resulting Condemnation
Proceeds, each of RGS and RIRRC shall be entitled to all Condemnation Proceeds
relating to property owned by it, and shall be entitled at its option to
commence, appear in and prosecute in its own name any action or proceedings.  In
the event any portion of the Landfill, the Landfill Gas, the Gas Collection
Systems, the CCS or the LCS is so taken or damaged, the Condemnation Proceeds
shall be used to the extent required to repair any damage to such facilities
caused by the condemnation, upon the conditions set forth in Section 11.3 above
relating to insurance proceeds.
 
ARTICLE XII:   TERMINATION
 
 12.1  Termination.
 
(a)  Upon termination of this Agreement pursuant to Section 1.1 or Section 9.2,
RGS will convey any and all of its right, title and interest in and to the Gas
Collection Systems and the Condensate Control, Treatment and Disposal System to
RIRRC, as is, where is, without consideration, representations or warranties.
 
(b)  Upon termination of this Agreement, neither RIRRC nor RGS shall have any
further obligations under this Agreement other than indemnity obligations
accruing prior to the date of termination and obligations to make payments for
Services rendered prior to the date of termination.
 
ARTICLE XIII:   MISCELLANEOUS
 
 13.1  Notices.  All notices, requests, demands, claims, consents and other
communications or deliveries provided for in this Agreement shall be in writing
and delivered by messenger, prepaid first class registered mail, or by e-mail,
first class mail, or facsimile confirmed by prepaid first class registered mail
to a party at its address specified below or to such other person or address as
shall be designated by such party in a written notice to the sender.  All such
notices and communications shall be effective: (a) if mailed, on the day that
receipt of delivery is received by the party sending the notice; (b) on the next
Business Day for the intended recipient after being delivered to a service for
overnight delivery; (c) if sent by facsimile or by e-mail, on the day
transmitted by facsimile or by e-mail; provided, that any notice so delivered
after 5 p.m. local time at the location of the intended recipient; shall be
effective on the next Business Day of the intended recipient; or (d) if by
personal service, upon delivery:
 
-16-

--------------------------------------------------------------------------------


 
If to RIRRC:
 
Rhode Island Resource Recovery Corporation
65 Shun Pike
Johnston, Rhode Island 02919-4512
Attn: Director of Regulatory Compliance
Fax: (401) 942-9814
With a copy to:
 
Rodio & Ursilio Ltd.
86 Weybosset St.
Providence, RI 02903
Attn:  Joseph Rodio, Esq.
Fax:  (401) 331-0436
 
If to RGS:
 
Ridgewood Gas Services LLC
c/o Ridgewood Renewable Power LLC
947 Linwood Avenue
Ridgewood, New Jersey 07450
Attn: General Counsel
Fax: (201) 447-0474
 
 
With a copy to:
 
Day Pitney LLP
242 Trumbull Street
Hartford, CT 06103
Attn: Paul N. Belval, Esq.
Fax: (860) 275-0343
If to RILG:
 
RILG
c/o Ridgewood Renewable Power LLC
947 Linwood Avenue
Ridgewood, New Jersey 07450
Attn: General Counsel
Fax: (201) 447-0474
With a copy to:
 
Day Pitney LLP
242 Trumbull Street
Hartford, CT 06103
Attn: Paul N. Belval, Esq.
Fax: (860) 275-0343



 13.2  Claims, Disputes, Governing Law.
 
(a)  Any claim or dispute which either Party may have against the other, arising
out of this Agreement, shall be submitted in writing to the other Party not
later than ninety (90) days after the circumstances which gave rise to the claim
or dispute have taken place.  The submission of any claim of dispute shall
include a brief, concise statement of the question or issue in dispute, together
with the relevant facts and documentation to fully support the claim.
 
(b)  If any such claim or dispute arises, the Parties shall use their
commercially reasonable efforts to resolve the claim or dispute, initially
through good faith negotiations or upon the failure of such negotiations,
through Alternative Dispute Resolution (“ADR”) techniques in accordance with
procedures mutually agreed to by the Parties.  However, as part of any such
procedure, the Parties agree not to withdraw from any such ADR procedure until a
decision or ruling has been issued.  The Parties specifically agree, however,
that any such decision shall be non-binding and any Party is free, after the
receipt and review of such decision or ruling, to proceed in accordance with
Section (c) hereof.
 
-17-

--------------------------------------------------------------------------------


 
(c)  If any claim or dispute arising hereunder is not resolved pursuant to
Section (b) hereof, either Party may, upon giving written notice, initiate
litigation to submit such claim or dispute to the Providence County Superior
Court and that the law of the State of Rhode Island, irrespective of its
conflict of laws provisions shall govern.  Notwithstanding anything contained in
this Section 13.2, no party waives its right to seek injunctive relief to
protect, secure and maintain its rights, with such right to seek injunctive
relief also brought in the Providence County Superior Court.
 
 13.3  No Partnership or Joint Venture.  Nothing in this Agreement shall be
construed as creating a partnership or joint venture among the Parties or
creating liability on the part of one Party for the acts or omissions of any
other Party.
 
 13.4  Independent Contractor.  Except as specifically set forth in this
Agreement, in performing the Services, RGS is acting as an independent
contractor to RIRRC.  Except when duly acting as RIRRC’s agent hereunder, RGS
shall not represent itself to be the agent of RIRRC.  At all times during this
Agreement, RGS shall be responsible for and shall withhold or pay, or both, as
may be required by law, all taxes pertaining to the employment of its personnel
and/or performance of the Services.  All fines, penalties or other charges
imposed or assessed against RGS by reason of its violation of, or failure to
comply with, any provision of such law, together with all costs of defending
litigation in respect thereto, shall be paid by RGS.
 
 13.5  Waiver.  Waiver by a Party of any breach of this Agreement shall not
constitute a waiver of any other breach or of any future breach.
 
 13.6  Assignment.
 
(a)  Neither Party shall effect an Assignment of this Agreement or any of its
rights or obligations hereunder without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or
delayed.  Notwithstanding the foregoing, either Party may, without the need for
consent from the other Party (and, except as hereinafter provided, without
relieving itself from liability hereunder), make an Assignment of this Agreement
(i) to an Affiliate of such Party upon the other Party’s receipt of proof
satisfactory to it of such assignee’s financial security or (ii) for a Financing
Assignment.  Any assignee of all or any portion of a Party’s interest hereunder
shall assume and agree in writing to perform all of the obligations of its
assignor arising hereunder after the effective date of such Assignment.  Any
Party making an Assignment (the “Assignor”) pursuant to this Section 13.6 shall
promptly notify the other Party thereof and furnish such Party a copy of such
Assignment.
 
-18-

--------------------------------------------------------------------------------


 
(b)  In the event that either Party makes a Financing Assignment as contemplated
by this Section 13.6, the other Party shall, upon the reasonable request of the
Assignor, cooperate with the Assignor in order to deliver such customary
additional documentation as the Lender may reasonably request in order to
effectuate the financing transaction.  Such additional documentation may include
the following (without limitation): (1) an acknowledgment by the non-assigning
Party of the Financing Assignment; (2) an estoppel certificate confirming the
absence of (or identifying existing) breaches of this Agreement by either of the
Parties; and (3) an Agreement under which the non-assigning Party will provide
the Lender with (A) all notices of default and/or termination of this Agreement,
(B) upon default by the Assignor under this Agreement, rights of the Lender to
cure such defaults and otherwise perform the obligations of the Assignor under
this Agreement, (C) upon default by the Assignor with respect to the financing
transaction, “step-in” rights of the Lender (or an assignee of that Lender) (a
“Lender Assignee”) to assume the rights and obligations of the Assignor under
this Agreement without the consent of the non-assigning Party, and (D) the right
of the Lender to receive direct payments of any amounts due to the
Assignor.  Neither the Lender nor a Lender Assignee shall be deemed to have
assumed the obligations of Assignor under this Agreement until the Lender or
such Lender Assignee acquires the rights of Assignor under this Agreement by
virtue of the exercise by Lender of its foreclosure or “step-in” rights.  In
addition, having assumed the obligations of Assignor hereunder, the Lender (but
not Assignor) shall be released from liability under this Agreement upon the
Lender’s assignment of this Agreement to a Lender Assignee, provided such Lender
Assignee assumes all obligations of Assignor hereunder
 
(c)  Unless specifically agreed in writing, any Assignment by an Assignor as
contemplated by this Section 13.6 shall not be construed to relieve the Assignor
of any of its obligations under this Agreement, nor shall any such Assignment be
deemed to modify or otherwise affect any of the rights of the non-assigning
Party hereunder.
 
(d)  Notwithstanding anything contrary contained in Section 13.6(a), RGS shall
have the right, upon notice to RIRRC, to transfer, sell or assign certain of its
rights under this Agreement (including the transfer of a majority interest in
such rights) in order to commercialize Tax Credits, provided that
notwithstanding such assignment, sale or transfer, RGS or an Affiliate of RGS
continues to operate, maintain and manage the Gas Collection Systems and the CCS
and RILG or an Affiliate of RILG continues to operate, maintain and manage the
RILG Facilities.  In the event that following any such assignment, RGS (or an
Affiliate thereof) ceases to operate, maintain and manage the Gas Collection
Systems and the CCS or RILG (or an Affiliate thereof) ceases to operate,
maintain and manage the RILG Facilities, any such assignment pursuant to this
Section 13.6(c) shall be void unless the terms and conditions regarding
assignment set forth in Section 13.6(a) are satisfied.
 
(e)  Notwithstanding any other provision of this Agreement, in the event that
any third party operator or contractor, other than Ridgewood Power Management
LLC, is engaged by RGS to operate the Gas Collection Systems and the CCS, the
Gas Collection Systems and the CCS shall be operated by an experienced
landfill-gas-to-energy operator and/or contractor which shall be approved in
writing by RIRRC, such approval not to be unreasonably withheld or delayed.
 
(f)  This Agreement shall inure to the benefit of and be binding upon the
Parties and their respective successors and permitted assigns.
 
 13.7  Entire Agreement.  As of the Effective Date, this Agreement and all
Exhibits constitute the sole agreement and understanding between the Parties
pertaining to the transactions contemplated herein, and except as set forth in
Section 3.1(a) of this Agreement, supersedes the Existing Gas Services
Agreement, the CGLP Gas Services Agreement and all other agreement and
understandings, whether oral or written, relating to the subject matter of this
Agreement.  No representations, warranties or inducements, express or implied,
have been made by either Party to the other except as set forth herein.  No
modification, amendment or alteration of the terms herein contained shall be
binding unless such modification or alteration is in writing, dated subsequent
hereto, and duly executed by an authorized officer of the Parties hereto.
 
-19-

--------------------------------------------------------------------------------


 
 13.8  Severability.  Should any provision of this Agreement be held
unenforceable in law, such provision shall be severed from this Agreement and
the balance of the Agreement shall be binding on the Parties as if the severed
provision had never existed, unless the performance of the Agreement is thereby
rendered legally impractical or no longer fulfills the Parties’ objectives.
 
 13.9  Confidentiality.  The Parties agree to use any Confidential Information
exclusively in the performance of this Agreement and the other Related
Agreements and shall treat such Confidential Information as confidential and
shall exercise the same level of care it uses to maintain the confidentiality of
its information.  Such confidentiality obligation shall not apply to information
that:
 
(a)  is or becomes generally available to the public other than as a result,
directly or indirectly, of a disclosure by such Party or by other persons to
whom such Party disclosed such information;
 
(b)  is already in the possession of such Party without being subject to another
confidentiality agreement;
 
(c)  is or becomes available to such Party on a nonconfidential basis from a
source other than the other Party or its representatives, provided that such
source is not bound by a confidentiality agreement;
 
(d)  is independently developed by such Party without the use of the other
Party’s confidential information;
 
(e)  is required to be disclosed pursuant to a Legal Requirement, Environmental
Law or Governmental Body, or is deemed a public record under the Rhode Island
Access to Public Records Act, R.I. Gen. Laws §38-2, provided, however, that such
Party shall not be responsible for the prevention of such disclosure, but shall
give the other Party notice of such requirement prior to any such disclosure and
an opportunity to participate in discussion with the relevant authorities.
 
 13.10  Conflicts; Controlling Agreement.  This Agreement and the Related
Agreements shall be construed harmoniously to the greatest practicable extent;
however, notwithstanding the foregoing, in the event of any conflict between
this Agreement and/or the Related Agreements relating to the subject matter of
this Agreement, this Agreement shall govern.
 
 13.11  Survivability.  Article VIII, Article X and Article XIII shall survive
the termination or expiration of this Agreement.  In addition, applicable
provisions of this Agreement shall survive for the period designated in such
provisions or, if no such period is designated, to the extent and for a period
of time necessary to satisfy any outstanding obligations and provide for final
billings and payments or adjustments relating to the period of time prior to
termination or expiration.
 
-20-

--------------------------------------------------------------------------------


 
 13.12  No Third Party Beneficiaries.  Nothing contained herein is intended or
shall be deemed to create or confer any rights upon any third person not a party
hereto, whether as a third-party beneficiary or otherwise, except as expressly
provided herein.
 
 13.13  Multiple Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it will not be
necessary in making proof of this Agreement or the terms of this Agreement to
produce or account for more than one of such counterparts, provided that the
counterpart produced bears the signature of the Party sought to be bound.
 
 13.14  Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of RIRRC and RGS, and their respective successors and permitted
assigns.
 
[Remainder of page intentionally left blank.]
 
-21-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have set their hands as of the date first set
forth above.
 

RIDGEWOOD GAS SERVICES LLC   By:
Ridgewood Management Corporation,
its Manager
                   
By:
/s/ Randall D. Holmes   Name: Randall D. Holmes   Title: President and Chief
Executive Officer        

 
 
 
 
 

RHODE ISLAND LFG GENCO, LLC, solely as to Sections 3.2 and 3.3       By:
Ridgewood Renewable Power LLC,
its Manager
                   
By:
/s/ Randall D. Holmes   Name: Randall D. Holmes   Title: President and Chief
Executive Officer        

 
 
 
 
 

RHODE ISLAND RESOURCE RECOVERY CORPORATION                    
By:
/s/ Michael J. O’Connell     Name: Michael J. O’Connell   Title: Executive
Director        

 



Signature Page to
Amended and Restated Landfill Gas Services Agreement


-22-

--------------------------------------------------------------------------------


 
Exhibit A


Existing Site Plan
 
[map1.jpg]
 

--------------------------------------------------------------------------------


 
[map2.jpg]
 

--------------------------------------------------------------------------------


 
[map3.jpg]
 

--------------------------------------------------------------------------------


 
Exhibit B


Permits


Flares


                                       
                           


 

Remote Flare 1     Approvals 1035 – 1038 issued on April 18, 1990 Perennial
Flares 1 and 2 Approvals 1035 – 1038 issued on April 18, 1990

 
Note:  The fourth flare covered by Approvals 1035 – 1038 is no longer at the
Central Landfill.


Remote Flares 2 and 3
These flares were installed on an emergency basis with RIDEM Approval, issued in
the form of a letter requiring that permit applications be filed after
installation.  Applications were filed in March 2000 and are still pending.



ULE Flare
The 6000-scfm ULE flare was installed as required by a consent decree between
RIRRC and USEPA and operates under the terms of the consent decree until such
time as a permit is issued by RIDEM.  An application was submitted on September
22, 2003 and a draft permit was issued by RIDEM for comment on March 20, 2008.



Collection System
 



Phases II/III & IV Landfills
The collection systems for Phases II/II and IV are operated under the terms of
the consent decree between RIRRC and USEPA until such time as a permit is issued
by RIDEM.  Applications were submitted on January 23, 2004 and a draft permit
was issued for comment by RIDEM on Match 20, 2008.



Phase V Landfill
Approval 1810 issued  September16, 2004




--------------------------------------------------------------------------------


 
Exhibit C


RIRRC Leachate Collection and Treatment System


RIRRC Existing Leachate Collection System


The existing leachate collection system is comprised of both primary and
secondary collection layers in the Phase II – V cells.  Phase I contains a
leachate diversion trench which separates Phase II from the unlined Phase I
cell.  In addition, the Phase II groundwater underdrains are tied to the
“Westside” leachate underdrain and Phase IV has two (2) groundwater underdrains
connecting to a gravity sewer running beneath the Phase V landfill.  These
collection systems connect to the leachate transport system which carries the
leachate to the leachate pretreatment facility.  The transport system consists
of two (2) pump stations, HDPE double containment force mains and gravity sewer
mains.  The Phase IV Pump Station (PS#3) handles all of the Phase II/III primary
and secondary leachate, Westside and Phase II underdrains, and the Phase IV
Primary and Secondary leachate systems.  This pump station pumps through an 8”
diameter force main to an 8” diameter gravity system running along the southern
edge of Phase V to the Leachate Pretreatment Pump Station (PS#2) which directs
the flow to the 108,000 gallon equalization tank.  Pump Station No. 4 discharges
the Phase V Area 1 leachate into the gravity system, previously
mentioned.  Phase V Area 2 also discharges directly into this gravity
system.  For reference, refer to the attached schematic plan.


Ridgewood Power / RGS Existing Condensate Connection Points


The Phase I (Old Plant) presently discharges secondary condensate through the
existing sanitary sewer system to the RIRRC’s Main Pump Station
(PS#1).  Similarly, RGS’s primary condensate is connected to the same sanitary
line discharging directly to PS#1.  The ULE Flare discharges condensate to the
Phase IV Pump Station (PS#3).  The Stage II Cat Plant, discharges condensate
through a portion of an existing 4” force main (that is temporarily out of
service), to the PS#3.  The Phase IV Header Condensate collects in an RGS pump
vault located on the west side of Phase IV and discharges to a primary cleanout
on the Phase IV leachate collection system.  The total flow presently entering
RIRRC’s leachate system for all existing connection points is estimated at
10,000 gpd.


RIRRC Proposed Upgrades


As part of the Phase VI Permit Application, RIRRC is proposing the following
system upgrades.


·  
Capacity – The existing leachate capacity with the City of Cranston is 400,000
gpd.  It is estimated based on Phase VI leachate modeling that an additional
250,000 gpd will be required.  RIRRC has requested this increase from the City
of Cranston.  The City of Cranston is considering this request, however, this
increase will require RIRRC to upgrade its force main on Green Hill Road and
upgrade an existing gravity sewer owned by the City of Cranston on Plainfield
Pike.

 

--------------------------------------------------------------------------------


 
·  
RIRRC’s existing pretreatment discharge permit is anticipated to be modified in
May 2009.  Presently, the issue with the leachate discharge relates to the
historic exceedance of the 10 ppb arsenic limit.  The City of Cranston is
undertaking a system limit study to determine if this present limit can be
raised.  Additionally, the city has indicated that nitrates are becoming an
issue at their discharge limit.  The ammonia content in the present leachate
discharge is problematic to the city and the modified permit may require
nitrate/ammonia treatment.

·  
In anticipation of this permit modification; RIRRC is undertaking a three (3)
tiered approach to resolve the issues.  Phase I will include a leachate study of
our existing sources for both flow and pollutant concentrations.  Phase II will
include complete demolition of the existing plant and the replacement with a new
storage tank and an associated pump station (PS#2) capacity upgrade.  Phase III
will include a new treatment system to meet discharge limits set forth in the
city permit.

·  
As part of the Phase II implementation, RIRRC anticipates that certain
underdrains and potentially the “Westside” intercept will not require treatment
as described above.  These flows will be isolated and redirected to discharge
directly to PS#1, bypassing treatment.  This redirection of flow will require
the use of the 4” force main that the Stage II Cat plant presently discharges
condensate through.  It is anticipated that the underdrain flow will be isolated
in the Phase IV pump station (PS#3) to one dedicated bay (non-treatment
bay).  The flows from this bay will be directed up the 4” force main to the air
brake at the gravity change over at Shun Pike near the Stage II plant.  This
flow will proceed through the gravity line to PS#1.   Therefore, the Stage II
discharge will need to relocate at this time.

·  
The existing Stage I Power Plant is anticipated to be decommissioned by the
Decommissioning Date, terminating condensate discharge.  According to the
Contract, RIRRC has an obligation to provide Ridgewood power a condensate
connection point for its new facilities and header lines on the Ridgewood side
of the interconnect point.  Ridgewood Power has the obligation to meet RIRRC’s
permit discharge limits as is or as may be amended.  RIRRC will need to have the
ability to monitor flow and sample discharge concentrations at this interconnect
location.

 

--------------------------------------------------------------------------------


 
Exhibit D


Insurance Requirements




The policy or policies of insurance maintained by RGS shall provide the
following limits and coverages:
 
Liability Insurance
 
(A)           Commercial or comprehensive general liability insurance covering
bodily injury and property damage utilizing an occurrence policy form, in an
amount not less than $10,000,000, consisting of $2,000,000 general liability and
$8,000,000 excess liability coverage.   Said insurance shall include, but not be
limited to, premises and operations liability, independent consultants’
liability, products and completed operations liability, contractual liability,
and personal injury liability.
 
(B)           Pollution liability insurance covering bodily injury and property
damage, in an amount not less than $10,000,000.  Insurance shall provide
coverage for, but shall not be limited to, pollution damage to RIRRC’s premises.
 
(C)           Automobile liability insurance, bodily injury and property damage,
in an amount not less than $1,000,000 combined single limit for each
occurrence.  Said insurance shall include coverage for owned, hired, and
non-owned vehicles and RIRRC shall be added as an additional insured to the
policy.
 
Fire and Extended Coverage
 
(A)           RGS shall insure all buildings, facilities, and improvements owned
by RGS at the Landfill to at least 90% of their replacement cost, using a
standard form fire insurance policy containing the “extended coverage”
endorsement.
 
Worker’s Compensation Insurance
 
(A)           RGS shall furnish RIRRC with satisfactory evidence that RGS has
secured full worker’s compensation insurance from a responsible insurance
company authorized to do business in Rhode Island.  Such insurance shall be
maintained in full force and effect at RGS’s own expense during the entire
Term.  Notwithstanding the foregoing, the RGS shall have the right to
self-insure under this section (A).
 
(B)           If RGS does not self insure, a waiver of subrogation endorsement
shall be provided in favor of the RIRRC.
 

--------------------------------------------------------------------------------


 
Attachment


Schedule of Definitions


[See Attachment to Amended and Restated Site Lease and Landfill Gas Delivery
Agreement]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------